Mr. Justice Gordon
delivered the opinion of the court, November 6th 1876.
Whilst we are not prepared to take the same view of the facts in this case as did the learned judge of the court below, in that we think the allegations of fraud, charged against N. Snyder & Co. in a former contract with the city, are not sustained, yet we must adopt his final conclusion as the proper one. We have ruled in the case of the Commonwealth ex rel. N. Snyder & Co. v. Mitchell et al. and the City of Pittsburgh, argued at the same time with this case, that the Act of Assembly imposed upon the city authorities duties, in awarding the contract in controversy, which were not merely ministerial, but deliberative and discretionary, and that as a consequence the writ of mandamus would not lie to compel them to award the contract to N. Snyder & Co., who were the lowest bidders; that the city authorities having, perhaps indiscreetly, but not corruptly, proceeded to the performance of the duty with which they were charged by the statute, the matter was put beyond our reach. It is obvious, therefore, that it would be utterly incongruous for us to do in this case what we refused to do in the former one; for it is *354to be observed tbat the prayers in the petition for the mandamus, and that in the bill in this case, are substantially the same. Were we, under such conditions, to reverse the court below and issue the process prayed for, we would bring about the same result which we refused to permit by the writ of mandamus. Had there been fraud exhibited in the awarding the contract involved in this controversy, we might have come to a different conclusion, but under the circumstances, as they have been presented to us, we must decline to interfere with the action of the Common Pleas.
The decree is affirmed, at the costs of the appellant.